Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 9, 2015

                                    No. 04-15-00143-CV

                            IN THE INTEREST OF M.J.A.G.,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00911
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file its brief is GRANTED IN PART. The
appellee’s brief is due on June 29, 2015.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court